10

a

12

13

14

15

16

17

18

19

20

21

22

23

24

LY

Case

 

 

Edward T. Weber, Esq., #194963

Kristi M. Wells, Esq. #276865

LAW OFFICES OF EDWARD T. WEBER
17151 Newhope Street, Suite 203

Fountain Valley, California 92708

Telephone: 657-235-8359

Facsimile: 714-459-7853

Email: ed(@eweberlegal.com

Attorney for Movant
SASSAN RAISSI, A SOLE INDIVIDUAL, AS TO AN UNDIVIDED 600,000/1,429,000

INTEREST; JERRY KIACHIAN, A MARRIED MAN AS HIS SOLE AND SEPARATE
PROPERTY, AS TO AN UNDIVIDED 629,500/1,429,000 INTEREST; MOHSEN KEYASHJAN,
A MARRIED MAN AS HIS SOLE AND SEPARATE PROPERTY, AS TO AN UNDIVIDED

200,000/ 1,429,000 INTEREST

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
In Re Case No.: 21-50957
Chapter 11
RICHARD ALAN PIERCE, RS: ETW-001

Debtor, NOTICE OF HEARING ON MOTION

FOR RELIEF FROM THE AUTOMATIC
STAY INCLUDING RELIEF UNDER 11
U.S.C. SECTION 362(d)(4)

Date: August 3, 2021

Time: 10:00 a.m.

Place: 280 South First Street, Courtroom 9,
San Jose, CA 95113

Via Telephonic Hearing/Video

ee ee ee ee ae

 

NOTICE OF HEARING ON MOTION FOR RELIEF FROM
THE AUTOMATIC STAY OR TO CONFIRM NO STAY

TO DEBTOR, THE U.S. TRUSTEE, AND ALL OTHER INTERESTED PARTIES:

PLEASE TAKE NOTICE that on August 3, 2021 at 10:00 a.m. in the U.S. BANKRUPTCY

1
:21-50957 Doc#13 Filed: 07/21/21 Entered: 07/21/21 17:44:08 Page 1 of 2

 
10

11

12

13

14

15

16

17

18

19

20

ZI

ae

23

24

Cast

LZ

Cy

 

 

COURT, 280 South First Street, Courtroom 9, San Jose, CA 95113, Via Telephonic Hearing or
video, as directed by the court, the undersigned will bring on for hearing before the Honorable
Stephen L. Johnson, Judge of the United States Bankruptcy Court, a Motion for Relief from
Automatic Stay pursuant to 11 U.S.C. §362 regarding the subject property generally described
as 194 LANTZ DRIVE, MORGAN HILL, CALIFORNIA. A request for Shortened Notice is

being filed concurrently herewith.

If you oppose this motion you must appear at the hearing via telephone or video
conference or through counsel. Due to the Courthouse closure, all hearings are conducted by
telephone or video conference (unless otherwise noted). No hearings are conducted in person.
Please review the specific calendar page at www.canb.uscourts.gov/judge/montali/calendar.
Effective March 1, 2021, the Bankruptcy Court no longer uses Court Call for its hearings.
Instead, counsel, parties and other interested persons may appear telephonically via AT&T or
Zoom. Instructions for appearing telephonically can be found on each individual judge’s
calendar page on the Bankruptcy Court’s website:
https://www.canb.uscourts.gov/calendars/judges. There is NO COST for these services.

Failure to oppose or appear telephonically or by video may result in the motion being granted
without further notice.

Movant further relies on the Motion, Declaration in Support of Motion for Relief from
Automatic Stay, Exhibits, and Relief from Stay Information Cover Sheet filed separately and

concurrently herewith.

LAW OFFICES OF EDWARD T. WEBER

Dated: July 20, 2021 By: VP, Ih)

~ Edward/T . Weber, Esq.
Attorneys for Movant

2
:21-50957 Doc#13 Filed: 07/21/21 Entered: 07/21/21 17:44:08 Page 2 of 2

 
